Citation Nr: 0115017	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a left wrist 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to September 
1979 and July 1980 to January 1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied a rating in excess of 10 percent for 
the veteran's service connected left wrist disability.  By 
decision dated in May 1998, the RO granted a 20 percent 
disability rating effective to the date of claim.  On October 
21, 1998, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. § 
7102 (West 1991).  The Board remanded the claim in June 1999 
for additional development and, by decision dated in July 
2000, the RO granted a 30 percent rating effective to the 
date of claim.  By means of the same rating action, the RO 
granted service connection for a scar of the left wrist and 
assigned a 10 percent evaluation for the scar.  The veteran 
has not appealed the 10 percent rating and it is not before 
the Board at this time.


FINDING OF FACT

The veteran's left wrist disability, status post status post 
silastic lunate transplant with triscaphoid fusion and 
traumatic arthritis, is manifested by severe, painful motion 
and weakness; he has a functional range of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left 
wrist disability have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5053, 5124 
(2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claim on appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the veteran and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate his claim.  All records identified by him as 
pertinent to his claim on appeal have been associated with 
the claims folder, and he underwent a scheduled VA joints 
examination in March 2000.  He has testified before the 
undersigned in support of his claim.  As the record is 
complete, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim.  Therefore, the Board finds no 
prejudice accrues to the veteran in proceeding with his claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his service connected left wrist 
disability.  According to his statements and testimony of 
record, he complains of a non-dominant left hand and wrist 
disability manifested by constant pain, limitation of motion 
and extremely limited grasping ability.  He further complains 
of weakness, fatigability, additional loss of range of motion 
and functional impairment upon repeated use.  For example, he 
is only able to left-hand type for 5 minutes at a time before 
the onset of extreme fatigability.  His subsequent typing 
sessions are shorter.  He is unable to perform tasks such as 
physical labor, playing ball or fastening his zipper.  He 
notes a physical difference in the size of his hands.  He 
argues that his limited typing ability interferes with his 
career potential as a technical writer and computer 
programmer.  He reports missing 2-3 weeks of work per year 
due to his left wrist disability.  He takes Motrin on a 
continual basis and occasionally wears a wrist brace.  His 
symptoms, which are exacerbated from baseline 15 days of the 
month, worsen with extreme weather changes.

Historically, the veteran reported the onset of left wrist 
discomfort following a weight lifting injury in service.  He 
was given initial assessments of wrist sprain and bursitis, 
but x-ray examinations eventually demonstrated Stage III 
Kienbock's disease.  In 1985, he underwent excision of 
collapsed left lunate, implantation of silastic lunate and 
triscaphe fusion.  He was subsequently given a permanent 
physical profile due to findings of left wrist pain, 
decreased range of motion and decreased grip strength with 
measurable forearm atrophy.  By means of a January 1992 
rating decision, the RO granted service connection for 
Kienbock's disease, status post silastic lunate transplant 
with triscaphoid fusion of the left (minor) wrist.  At that 
time, the RO assigned an initial 10 percent disability 
evaluation.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received on February 16, 1995.  
In pertinent part, a June 1994 VA clinical record noted his 
complaint of left wrist pain.  His range of motion was 
measured as 30 degrees of flexion, 15 degrees of extension, 
85 degrees of pronation, 80 degrees of supination, 0 degrees 
of radial deviation and 30 degrees of ulnar deviation.  He 
returned to the clinic in September 1994 with continued 
complaints of pain and decreased function.  His x-ray 
examination showed degeneration of the radio-carpal joint 
with some early collapse of prosthesis.  He was given an 
assessment of degeneration of the wrist and he was advised 
that the only treatment option consisted of wrist fusion.

An April 1995 VA hand, thumb and fingers examination report 
primarily reflected the veteran's complaint of a very painful 
left wrist with occasional episodes of seizing.  On 
examination, his left wrist area was tender to palpation over 
the mid-dorsal area and the base of the thenar eminence on 
the volar surface.  He held his hand in 20 degrees, or 
slight, ulnar deviation.  He was able to touch the tip of his 
thumb to the tips of all fingers without difficulty.  He 
could almost, but not quite, oppose the thumb to the palm.  
He could touch the palm with the tips of all his fingers.  He 
had good grip strength, but complained of pain.  His range of 
motion was measured as 15 degrees of dorsiflexion, 30 degrees 
of palmar flexion, 20 degrees of ulnar deviation and 20 
degrees of radial deviation.  He had pain on all motion, but 
particularly with radial and ulnar deviation.  He was given 
the following diagnoses: (1) status post past history of 
Kienbock's disease, aseptic necrosis of the lunate bone left 
hand; (2) status post history of silastic lunate implant with 
triscaphoid fusion; (3) persistent left wrist tenderness to 
palpation, pain on motion and limitation of motion; and (4) 
probable degenerative joint disease of the left wrist.

A March 1996 examination report from Jeffrey L. Lovallo, 
M.D., primarily reflected the veteran's complaint of left 
wrist pain and numbness of the hand.  His physical 
examination revealed 30 degrees of volar flexion, 10 degrees 
of dorsiflexion, and limited radial and ulnar deviation.  He 
had a mildly positive Phalen's test but negative Tinel's 
test.  His neurovascular and musculotendinous units were 
intact.  An x-ray examination demonstrated trapezial 
trapezoid scaphoid capitate fusion with a silicone lunate, 
early silicone synovitis and early radial scaphoid arthritis.  
He was given impressions of (1) partial left wrist fusion 
with early silicone synovitis and early radial scaphoid 
arthritis and (2) mild carpal tunnel syndrome.  It was noted 
that he eventually would require total wrist fusion due to 
continued deterioration and left wrist pain.

A May 1997 VA joints examination revealed the veteran's 
continued complaint of left wrist pain with limited motion.  
He also voiced complaint of intermittent swelling.  His 
examination was negative for swelling or deformity.  His 
range of motion was measured as 5 degrees of flexion, 
extension and abduction and 0 degrees of adduction.  He had 
full rotation and pronation.  He was given diagnoses of 
status post surgery residuals of necrosis of the left wrist 
bone and post-traumatic arthritis of the left wrist.  In a 
rating decision dated in May 1998, the RO granted a 20 
percent evaluation effective in February 1995.

A November 1998 examination report from Dr. Lovallo revealed 
left wrist range of motion of 15 degrees of volar flexion, 15 
degrees of dorsiflexion, 35 degrees of ulnar deviation and 0 
degrees of radial deviation.  He had full supination and 
pronation.  There was tenderness and swelling over the radial 
carpal joint.  His x-ray examination demonstrated fusion of 
the scaphoid, trapezium, trapezoid and capitate with 
arthritic changes of the radioscaphoid joint and collapsed 
fragmented silicone lunate.  He was given an impression of 
partial left wrist fusion with early arthritic changes and 
early silicone synovitis.  It was noted that he was going to 
require removal of the silicone silastic lunate implant and 
complete left wrist fusion.

A December 1998 statement from the President and Chief 
Executive Officer (CEO) of Vector, who had known the veteran 
for over 20 years, indicated employment of the veteran for 
the last four years.  The veteran was noted to have missed 2-
3 weeks per year due to complications related to his left 
wrist disability.  He had been advised that his capacity and 
future advancement as a software programmer was inhibited due 
to his inability to input software code as quickly as his 
peers.  

In March 2000, the veteran underwent VA joints examination 
with benefit of review of his claims folder.  He complained 
of progressive, chronic left wrist pain with intermittent 
swelling.  He also described intermittent numbness about the 
ulnar four fingers of the left hand.  His pains were 
exaggerated with cold and rainy weather as well as excessive 
typing.  He lost a couple of weeks of work per year because 
of his left wrist.  He took approximately 20 Motrin 400-
milligram tablets per week.  On examination, there was no 
swelling or redness about the left wrist.  His range of 
motion was measured as 20 degrees of ulnar radiation, 20 
degrees of dorsiflexion, 40 degrees of supination, 80 degrees 
of pronation and 30 degrees of palmar flexion.  He had no 
radial deviation.  His peripheral color and sensation were 
satisfactory.  No Tinel's sign was elicited.  He was given an 
impression of severe degenerative arthritis of the left 
wrist, status post silastic lunate implant and triscaphe 
fusion.  The examiner commented that the veteran had pain, 
relative weakness and fatigability on use.  However, the 
extent of his functional limitation could not be quantitated 
nor fully evaluated due to the extent of pain.  There was no 
incoordination, abnormal movement or gross instability.  He 
also had a functional range of motion, but his prime 
limitation was secondary to the pain he had about the joint.

In rating decision dated in July 2000, the RO granted a 30 
percent evaluation for Kienbock's disease of the left wrist, 
status post silastic lunate transplant with triscaphoid 
fusion and traumatic arthritis effective in February 1995 and 
assigned a separate 10 percent rating for a tender scar of 
the left wrist.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
See also 38 C.F.R. § 4.3 (2000).  The Board has considered 
all the evidence of record, but has reported only the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The severity of a wrist disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a 
(2000).  The RO has currently assigned a 30 percent rating 
for left wrist disability under Diagnostic Code 5053.  This 
rating contemplates prosthetic replacement of the wrist 
(minor extremity) with chronic residuals consisting of 
severe, painful motion or weakness in the affected extremity.  
This is the highest rating provided by this code for chronic 
residuals more than one year after the prosthetic 
replacement.  

If a higher rating is to be granted, it would have to be 
under an alternative Diagnostic Code.  In this regard, the 
only other alternative would be to rate the condition under 
the schedular criteria for ankylosis of the wrist.  
Diagnostic Code 5214 provides a 40 percent rating for 
unfavorable ankylosis of the minor wrist in any degree of 
palmar flexion, or with ulnar or radial deviation; a 30 
percent evaluation for ankylosis in any other position except 
favorable; and a 20 percent rating for favorable ankylosis 
(in 20 to 30 degrees of dorsiflexion).  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2000).  Id.  Extremely unfavorable 
ankylosis of the wrist is rated as loss of use of the hand 
under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214, Note (2000).  

Normal range of motion of the wrist is measured as 70 degrees 
of extension, 80 degrees of flexion, 45 degrees of ulnar 
deviation and 20 degrees of radial deviation.  38 C.F.R. § 
4.71, Plate I (2000).  The Court of Appeals for Veterans 
Claims has noted that ankylosis refers to immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988).  In Shipwash, the Court noted that, unless otherwise 
defined by statute or regulation, the term "extremely" 
unfavorable ankylosis reflected ankylosis of a greater degree 
of severity than mere unfavorable ankylosis.  Id. at 225.

Traumatic arthritis and synovitis are rated as analogous to 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5020 (2000).  Degenerative arthritis is rated on the 
limitation of motion of the affected joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000).  In evaluating the 
severity of a musculoskeletal disability, the Board must 
assess whether a higher rating may be considered due to pain, 
more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability pain on use.  38 
C.F.R. §§ 4.40 and 4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-08 (1995).  However, such factors are not for 
consideration when a claimant is in receipt of the maximum 
rating for limitation of motion of the joint in question.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evidence in this case shows that the veteran's left wrist 
disability, status post status post silastic lunate 
transplant with triscaphoid fusion and traumatic arthritis, 
is manifested by severe, painful motion and weakness.  There 
is silastic lunate implant deterioration, partial fusion, 
arthritic changes and synovitis.  His severity of disability 
is manifested by decreased range of motion ranging from 5-20 
degrees of dorsiflexion, 5-30 degrees of palmar flexion, 0-20 
degrees of radial deviation and 5-35 degrees of ulnar 
deviation.  He rests his left hand in 20 degrees of ulnar 
deviation.  However, there is no showing that he manifests 
ankylosis of any kind, let alone unfavorable ankylosis which 
would be required for a higher rating in this case.  In 
arriving at this conclusion, consideration has been given to 
functional impairment as required by DeLuca, but it is clear 
that a higher rating for the functional impairment is not in 
order.  The latest examiner indicated that he couldn't 
quantify functional impairment, but noted that the veteran 
did have a functional range of motion of the left wrist.  
This would be inconsistent with a finding of ankylosis of the 
wrist.  Further, it is to be emphasized that the current 30 
percent rating already contemplates severe painful motion of 
the wrist.  His pain on use cannot be the basis for any 
additional compensation as his 30 percent rating exceeds the 
maximum rating for limitation of wrist motion.  See Spencer 
v. West, 13 Vet. App. 376, 382 (2000) (symptoms of pain and 
functional loss of use of the wrist could not form the basis 
for a higher award where claimant was in receipt of the 
maximum 10 percent rating for limitation of wrist motion 
under Diagnostic Code 5215). Accordingly, the evidence of 
record weighs against a rating in excess of 30 percent for 
left wrist disability.

Finally, the Board does not find that the veteran's left 
wrist disability presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
criteria of 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his left 
wrist disability.  He does approximate missing 2-3 weeks of 
work per year due to his left wrist disability.  However, his 
manifestations of left wrist disability fall squarely within 
the criteria set forth in the Schedule for Rating 
Disabilities, and his 30 percent rating contemplates loss of 
working time during exacerbations.  38 C.F.R. § 4.1 (2000).  
As such, the Board finds no basis for further action on this 
question.  VA O.G.C. Prec. 6-96 (Aug. 16, 1996).

ORDER

A rating in excess of 30 percent for left wrist disability is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

